Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Shao (Attorney) on 05/10/2021.

The application has been amended as follows: 
1.	(Previously Presented) A reference signal transmission method, comprising:
determining, by first user equipment, a first base sequence corresponding to a first frequency-domain resource group and a second base sequence corresponding to a second frequency-domain resource group, wherein the first frequency-domain resource group and the second frequency-domain resource group correspond to two different frequency-domain combs on a frequency-domain resource that is on a symbol to carry a reference signal and that is used to send the reference signal, wherein the first frequency-domain resource group and the second frequency-domain resource group comprise a same quantity of subcarriers; and
generating, by the first user equipment, the reference signal based on the first base sequence and the second base sequence, and mapping the reference signal to a time-frequency resource whose time domain is the symbol and whose frequency domain comprises the first frequency-domain resource group and the second frequency-domain resource group.

2.	(Previously Presented) The method according to claim 1, wherein:
when both the first user equipment and a second user equipment generate reference signal sequences on the first frequency-domain resource group, cyclic shifts used by the first user equipment and the second user equipment to generate the reference signal sequences based on the first base sequence are different.

3.	(Previously Presented) The method according to claim 1, wherein:

generating, by the first user equipment, a first reference signal sequence of the
reference signal based on the first base sequence, and mapping the first reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the first frequency-domain resource group, and
generating, by the first user equipment, a second reference signal sequence of the reference signal based on the second base sequence, and mapping the second reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the second frequency-domain resource group.

4.	(Original) The method according to claim 3, wherein a cyclic shift used by the first user equipment to generate the first reference signal sequence is the same as a cyclic shift used to generate the second reference signal sequence.

5.	(Previously Presented) The method according to claim 4, wherein:
the cyclic shift is received by the first user equipment from a base station; or the cyclic shift is determined by the first user equipment based on a configuration parameter, wherein the configuration parameter comprises one or more of:	a user equipment-specific configuration parameter, a time domain-specific configuration 

6.	(Previously Presented) An apparatus, comprising:
a processor and a memory, wherein the memory stores instructions which, when executed by the processor, cause the apparatus to:
determine a first base sequence corresponding to a first frequency-domain resource group and a second base sequence corresponding to a second frequency-domain resource group, wherein the first frequency-domain resource group and the second frequency-domain resource group correspond to two different frequency-domain combs on a frequency-domain resource that is on a symbol carrying a reference signal and that is used to send the reference signal, wherein the first frequency-domain resource group and the second frequency-domain resource group comprise a same quantity of subcarriers; and
generate the reference signal based on the first base sequence and the second base sequence, and map the reference signal to a time-frequency resource whose time domain is the symbol and whose frequency domain comprises the first frequency-domain resource group and the second frequency-domain resource group.

7.	(Previously Presented) The apparatus according to claim 6, wherein:
the apparatus is a first user equipment, and when both the first user equipment and a second user equipment generate reference signal sequences on the first frequency-domain resource group, cyclic shifts used by the processor of the first user equipment and the processor of the second user equipment to generate the reference signal sequences based on the first base sequence are different.


generating a first reference signal sequence of the reference signal based on the first base sequence, and mapping the first reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the first frequency-domain resource group; and
generating a second reference signal sequence of the reference signal based on the second base sequence, and mapping the second reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the second frequency-domain resource group.

9.	(Previously Presented) The apparatus according to claim 8, wherein a cyclic shift used to generate the first reference signal sequence is the same as a cyclic shift used to generate the second reference signal sequence.

10.	(Previously Presented) The apparatus according to claim 6, wherein:
a correspondence between the frequency-domain resource group and the base sequence is pre-defined; or
a correspondence between the frequency-domain resource group and the base sequence is received from a base station.

11.	(Previously Presented) A non-transitory computer readable medium, configured to store a computer program, where the computer program includes instructions which, when executed cause a computer to:

generate the reference signal based on the first base sequence and the second base sequence, and map the reference signal to a time-frequency resource whose time domain is the symbol and whose frequency domain comprises the first frequency-domain resource group and the second frequency-domain resource group.

12.	(Previously Presented) The non-transitory computer readable medium according to claim 11, wherein the instructions, when executed cause the computer to generate the reference signal based on the first base sequence and the second base sequence, and map the reference signal to a time-frequency resource by:
generating a first reference signal sequence of the reference signal based on the first base sequence, and mapping the first reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the first frequency-domain resource group; and
generating a second reference signal sequence of the reference signal based on the second base sequence, and mapping the second reference signal sequence to a time-frequency resource whose time domain is the symbol and whose frequency domain is the second frequency-domain resource group.



14. (Currently Amended) The apparatus according to claim 6, wherein the apparatus is a user equipment 

15. (Previously Presented) The apparatus according to claim 6, wherein the instructions, when executed by the processor, cause the apparatus to send the reference signal to a single user equipment.

16. (Previously Presented) A reference signal receiving method, comprising:
receiving, by first user equipment, a reference signal, the reference signal using a time-frequency resource whose time domain is a symbol and whose frequency domain comprises a first frequency-domain resource group and a second frequency-domain resource group, wherein the first frequency-domain resource group and the second frequency-domain resource group comprise a same quantity of subcarriers;
wherein the reference signal is based on a first base sequence and a second base sequence, the first base sequence corresponding to the first frequency-domain resource group and the second base sequence corresponding to the second frequency-domain resource group, and wherein the first frequency-domain resource group and the second frequency-domain resource group correspond to two different frequency-domain combs on the time-frequency resource.

17.	(Previously Presented) The method according to claim 16, wherein:


18.	(Previously Presented) The method according to claim 17, wherein a cyclic shift used to generate the first reference signal sequence is the same as a cyclic shift used to generate the second reference signal sequence.

19.	(Previously Presented) The method according to claim 18, wherein:
the cyclic shift is received by the first user equipment from a base station; or the cyclic shift is determined by the first user equipment based on a configuration parameter, wherein the configuration parameter comprises one or more of:	a user equipment-specific configuration parameter, a time domain-specific configuration parameter, a cell-specific configuration parameter, or a frequency domain-specific configuration parameter that are of the first user equipment.

20.	(Previously Presented) An apparatus, comprising:
a processor and a memory, wherein the memory stores instructions which, when executed by the processor, cause the apparatus to:
receive a reference signal, the reference signal using a time-frequency resource whose time domain is a symbol and whose frequency domain comprises a first frequency-domain resource group and a second frequency-domain resource group, wherein the first frequency-domain resource group and the second frequency-domain resource group comprise a same quantity of subcarriers;
wherein the reference signal is based on a first base sequence and a second base sequence, the first base sequence corresponding to the first frequency-domain 

21.	(Previously Presented) The apparatus according to claim 20, wherein:
	the reference signal comprises a first reference signal sequence and a second reference signal sequence, the first reference signal sequence corresponding to the first base sequence and the second reference signal sequence corresponding to the second base sequence.

22.	(Previously Presented) The apparatus according to claim 21, wherein a cyclic shift used to generate the first reference signal sequence is the same as a cyclic shift used to generate the second reference signal sequence.

23.	(Previously Presented) The apparatus according to claim 22, wherein the apparatus is first user equipment, and wherein the cyclic shift is received by the first user equipment from a base station; or the cyclic shift is determined by the first user equipment based on a configuration parameter, wherein the configuration parameter comprises one or more of:	a user equipment-specific configuration parameter, a time domain-specific configuration parameter, a cell-specific configuration parameter, or a frequency domain-specific configuration parameter that are of the first user equipment.

24. (Currently Amended) The apparatus according to claim 20, wherein the apparatus is first user equipment 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/M.B.C./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472